Title: From Thomas Jefferson to William Carmichael and William Short, 24 April 1792
From: Jefferson, Thomas
To: Carmichael, William,Short, William


          
            Gentlemen
            Philadelphia Apr. 24. 1792.
          
          My letter of Mar. 18. conveyed to you full powers for treating with Spain on the subjects therein expressed. Since that our attention has been drawn to the case of fugitive debtors and criminals, whereon it is always well that coterminous states should understand one another as far as their ideas on the rightful powers of government can be made to go together. Where they separate the cases may be left unprovided for. The inclosed paper, approved by the President, will explain to you how far we can go in an agreement with Spain for her territories bordering on us: and the plan of a convention is there stated. You are desired to propose the matter to that court, and establish with them so much of it as they approve, filling up the blank for the manner of the demand by us and compliance by them, in such way as their laws  and the organization of their government may require. But recollect that they bound on us between two and three thousand miles, and consequently that they should authorize a delivery by some description of officers to be found on every inhabited part of their border. We have thought it best to agree specially the manner of proceeding in our country on a demand of theirs, because the convention will in that way execute itself, without the necessity of a new law for the purpose. Your general powers being comprehensive enough to take in this subject, no new ones are issued. I have the honor to be with great respect, gent. your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        